IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                    _____________________
                                         No. 98-41421
                                    _____________________

       UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,

                                             versus
       DARYAL EDWARDS,

                                                            Defendant-Appellant.
           _______________________________________________________

                   Appeal from the United States District Court for
                            the Eastern District of Texas
                              (D.C. No. 6:98-CR-16-1)
           _______________________________________________________
                                    May 4, 2000

Before REAVLEY, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:*

       This appeal is dismissed for the reason that defendant waived an appeal from the

conviction on his plea of guilty.
       On September 14, 1998 the defendant and his attorney signed a plea agreement
that included this paragraph:

               With the exception of Sentencing Guidelines determinations,
               Defendant waives any appeal of error which may occur
               surrounding substance, procedure, or form of the conviction
               and sentencing in this case.

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
That agreement clearly waives any appeal except for a complaint about the court’s
application of the sentencing guidelines, and that is not the complaint of the present

appeal. On three occasions during the consolidated plea and sentencing hearing the
district judge asked the defendant if he had gone over the plea agreement with his lawyer
and understood it all. The defendant answered, directly and without qualification or sign

of confusion, that he did understand it all. Nothing more was required to bind defendant
to the waiver. United States v. Portillo, 18 F.3d 290, 293 (5th Cir. 1994).
       DISMISSED.




                                             2